Mr. Chief Justice Clarity delivered the opinion of the court: It appears that claimant was employed by the Department of Highways of the State of Illinois on the 19th day of February, A. D. 1927, working on State Road Roúté No. 12, painting the guard posts which had been set along either side of a fill over which the hard road passes and while thus employed he was struck by an automobile, knocked down and his right leg broken. There is no contention as to the fact that he was injured while in course of employment and his damages must be measured under the Workmen’s Compensation Act of the State of Illinois, The claimant figures that an award of Twenty-nine.Hundred Ninety ($2,990.00) Dollars, should be allowed. The Attomey General suggests an award of Two Thousand ($2,-■000.00) Dollars. This court is of the opinion that figuring from the record the extent of the claimant’s injuries, that the suggestion of the Attorney General is a fair, reasonable and just allowance. Therefore this court recommends that claimant be awarded the sum of Two Thousand ($2,000.00) Dollars.